United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3637
                          ___________________________

                                    Clayton Walker

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

            Shawn Peterson; Brian Franklin, in their individual capacity

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                    for the District of South Dakota - Sioux Falls
                                    ____________

                             Submitted: August 21, 2014
                               Filed: August 28, 2014
                                   ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Clayton Walker appeals after the district court1 entered judgment on an adverse
jury verdict in his 42 U.S.C. § 1983 action. On appeal, Walker challenges the manner
in which the jury was instructed, the denial of his motion for a new trial, and the entry

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
of judgment on his unlawful-arrest claim. He also newly asserts misconduct by the
district court clerk, opposing counsel, and others.

       After careful review, we conclude that the district court did not abuse its
discretion in instructing the jury, see Lampkins v. Thompson, 337 F.3d 1009, 1014-
15 (8th Cir. 2003) (form of jury instructions generally reviewed for abuse of
discretion), or in denying Walker’s motion for a new trial, see Belk v. City of Eldon,
228 F.3d 872, 878 (8th Cir. 2000) (denial of motion for new trial is reviewed for clear
abuse of discretion); see also United States v. Dean, 667 F.2d 729, 734 (8th Cir.
1982) (en banc) (appellant waived right to new trial by not bringing issue of juror
misconduct to court’s attention before verdict was returned). We also conclude that
the district court did not err in entering judgment against Walker on his
unlawful-arrest claim. See Hill v. McKinley, 311 F.3d 899, 902 (8th Cir. 2002) (post-
trial qualified-immunity determination reviewed de novo), see also Joseph v. Allen,
712 F.3d 1222, 1226 (8th Cir. 2013) (officer is entitled to qualified immunity for
warrantless arrest if it was supported by at least arguable probable cause). Finally,
we decline to consider Walker’s remaining assertions of misconduct. See Orr v. Wal-
Mart Stores, Inc., 297 F.3d 720, 725 (8th Cir. 2002) (argument raised for first time
on appeal ordinarily is not considered). Accordingly, we affirm. See 8th Cir. R. 47B.
In addition, Walker’s motion for oral argument is denied.
                         ______________________________




                                         -2-